PROSPECTUS SUPPLEMENT (To Prospectus Dated May 8, 2007) FILED PURSUANT TO RULE 424(B)(5) REGISTRATION NO. 333-142572 ¥100,000,000,000 1.25% Notes Due 2012 Interest payable on March 20 and September 20 of each year, commencing September 20, 2007. The ¥75,000,000,000 1.25% Notes Due 2012 which were priced on May 11, 2007 (the “Tranche A Notes”) and the ¥25,000,000,000 1.25% Notes Due 2012 which were priced on May 14, 2007 (the “Tranche B Notes” and together with the Tranche A Notes, the “Notes”) will mature on September 20, 2012. The EIB will not have the right to redeem the Notes before their scheduled maturity. Application has been made for the Notes to be admitted to the official list of and to trading on the Bourse de Luxembourg, which is the regulated market of the Luxembourg Stock Exchange. PRICE OF THE TRANCHEA NOTES 99.774% AND ACCRUED INTEREST, IF ANY PricetoPublic Underwriters Discounts and Commissions Proceeds to the EIB Per Tranche A Note 99.774 % 0.10 % 99.674 % Total ¥74,830,500,000 ¥75,000,000 ¥74,755,500,000 PRICE OF THE TRANCHEB NOTES 99.677% AND ACCRUED INTEREST, IF ANY PricetoPublic Underwriters Discounts and Commissions Proceeds to the EIB Per TrancheB Note 99.677 % 0.10 % 99.577 % Total ¥24,919,250,000 ¥25,000,000 ¥24,894,250,000 The United States Securities and Exchange Commission, state securities regulators, the Luxembourg Stock Exchange or any foreign governmental agencies have not approved or disapproved these Notes, or determined if this prospectus supplement or the accompanying prospectus is truthful or complete. Any representation to the contrary is a criminal offense. The Underwriters below expect to deliver the Notes to purchasers in book-entry form only, through the facilities of The Depository Trust Company (“DTC”), Clearstream Banking, société anonyme or Euroclear Bank S.A./N.V. as the case may be, on May 22, 2007. CITI MITSUBISHI UFJ SECURITIESINTERNATIONAL PLC UBS INVESTMENT BANK DAIWA SECURITIES SMBC EUROPE MERRILL LYNCH & CO. MORGAN STANLEY NOMURA SECURITIES May 14, 2007 TABLE OF CONTENTS Prospectus Supplement Prospectus Page Page Where You Can Find More Information S-3 About this Prospectus 3 Filings S-3 Where You Can Find More Information 3 Summary of the Offering S-5 The European Investment Bank 5 Application of Proceeds S-7 Use of Proceeds 8 Description of Notes S-7 Description of Securities 9 Book-Entry System S-9 Plan of Distribution 16 Currency Conversions S-12 Currency Conversions and Foreign ExchangeRisks 17 Underwriters S-13 United States Taxation 18 United States Taxation S-14 Directive on Taxation of Savings Income 22 Validity of the Notes S-18 Legal Opinions 23 Experts S-19 Experts 23 General Information S-19 Enforcement of Civil Liabilities Against the EIB 23 Authorized Representative in the United States 24 You should rely only on the information contained in this prospectus supplement and the accompanying prospectus. We have not authorized anyone to provide you with information different from that contained in this prospectus supplement and the accompanying prospectus. We are offering to sell Notes and making offers to buy Notes only in jurisdictions where offers and sales are permitted. The information contained in this prospectus supplement and the accompanying prospectus is accurate only as of the date of this prospectus supplement, regardless of the time of delivery of this prospectus supplement and the accompanying prospectus or any sale of the Notes. The information set forth herein, except the information appearing under the heading “Underwriters”, is stated on the authority of the President of the EIB, acting in his duly authorized official capacity as President. If we use a capitalized term in this prospectus supplement and do not define the term in this document, it is defined in the accompanying prospectus. References herein to “Japanese yen” or ¥” are to the lawful currency of Japan. The Notes are offered globally for sale in those jurisdictions in the United States, Canada, Europe, Asia and elsewhere where it is lawful to make offers. See “Underwriters”. This prospectus supplement and the accompanying prospectus include particulars given in compliance with the rules governing admission of securities to the official list of and to trading on the Bourse de Luxembourg, which is the regulated market of the Luxembourg Stock Exchange, for the purpose of giving information with regard to the EIB. This prospectus supplement and the accompanying prospectus do not constitute a “prospectus supplement” or “prospectus”, respectively, within the meaning of the Luxembourg law of July 10, 2005 on securities prospectuses. The EIB accepts full responsibility for the accuracy of the information contained in this prospectus supplement and the accompanying prospectus and confirms, having made all reasonable inquiries, that to the best of its knowledge and belief there are not other facts the omission of which would make any statement herein or in the prospectus misleading in any material respect. We cannot guarantee that listing will be obtained on the Luxembourg Stock Exchange. Inquiries regarding our listing status on the Luxembourg Stock Exchange should be directed to our Luxembourg listing agent, Dexia Banque Internationale à Luxembourg, 69, route d’Esch, L-2953 Luxembourg. The distribution of this prospectus supplement and prospectus and the offering of the Notes in certain jurisdictions may be restricted by law. Persons into whose possession this prospectus supplement and the prospectus come should inform themselves about and observe any such restrictions. This prospectus supplement and the prospectus do not constitute, and may not be used in connection with, an offer or solicitation by anyone in any jurisdiction in which such offer or solicitation is not authorized or in which the person making such offer or solicitation is not qualified to do so or to any person to whom it is unlawful to make such offer or solicitation. See “Underwriters”. S-2 WHERE YOU CAN FIND MORE INFORMATION The registration statement, including the attached exhibits and schedules, contains additional relevant information about the Notes. The rules and regulations of the Securities and Exchange Commission, or the Commission, allow us to omit certain information included in the registration statement from this prospectus. In addition, we file reports and other information with the Commission under the U.S. Securities Exchange Act of 1934, as amended. You may read and copy this information at the following location of the Commission: Public Reference Room 100 F Street, N.E. Room 1580 Washington, D.C. 20549 You may also obtain copies of this information by mail from the Public Reference Section of the Commission, treet, N.E., Room 1580, Washington, D.C. 20549, at prescribed rates. You may obtain information on the operation of the Public Reference Room by calling the Commission at 1-800-SEC-0330. All filings made after December 15, 2002 are also available online through the Commission’s EDGAR electronic filing system. Access to EDGAR can be found on the Commission’s website, at http://www.sec.gov. The Commission allows us to “incorporate by reference” information into this prospectus. This means that we can disclose important information to you by referring you to another document filed separately with the Commission. The information incorporated by reference is considered to be a part of this prospectus, except for any information that is superseded by information that is included directly in this document or in incorporated documents of a later date. This prospectus supplement incorporates by reference the documents listed below that the EIB previously filed with the Commission. They contain important information about us. All other documents which the EIB previously filed with the Commission, including those listed under the heading “Where You Can Find More Information” in the accompanying prospectus, have been superseded by these documents. FILINGS Annual Reports on Form 18-K · For the fiscal year ended December 31, 2005 (File No. 001-05001) · For the fiscal year ended December 31, 2004 (File No. 001-05001) Amendments on Form 18-K/A · Amendment No. 1 to the Annual Report for the fiscal yearended December 31, 2005 on Form 18-K/A dated September 26, 2006 (File No. 001-05001) · Amendment No. 1 to the Annual Report for the fiscal year ended December 31, 2004 on Form 18-K/A dated October 11, 2005 (File No. 001-05001) S-3 The EIB incorporates by reference additional documents that it may file with the Commission between the date of this prospectus supplement and the termination of the offering of the Notes. These documents include periodic reports, such as Annual Reports on Form 18-K and amendments on Form 18-K/A. You can obtain any of the documents incorporated by reference in this document through us, or from the Commission. Documents incorporated by reference are available from us without charge, excluding any exhibits to those documents incorporated by reference in this prospectus supplement, by requesting them in writing or by telephone from us at the following address and telephone number: Capital Markets Department European Investment Bank 100, boulevard Konrad Adenauer L-2950 Luxembourg, Grand Duchy of Luxembourg Telephone: (352) 4379-1 If you request any incorporated documents from us, we will mail them to you by first class mail, or another equally prompt means, within one business day after we receive your request. This prospectus supplement and the accompanying prospectus will be published on the website of the Luxembourg Stock Exchange at http://www.bourse.lu. S-4 SUMMARY OF THE OFFERING The following summary is qualified in its entirety by, and should be read in conjunction with, the more detailed information appearing elsewhere in this prospectus supplement and the prospectus. Issuer European Investment Bank. Securities Offered ¥75,000,000,000 principal amount of 1.25% Notes Due 2012 which were priced on May 11, 2007 and ¥25,000,000,000 principal amount of 1.25% Notes Due 2012 which were priced on May 14, 2007. Maturity Date September 20, 2012. Interest Payment Dates March 20 and September 20 of each year, commencing September 20, 2007 (short first coupon for the period from and including May 22, 2007 to but excluding September 20, 2007). Interest Rate 1.25% per annum. Redemption The Notes are not subject to redemption prior to maturity. Markets The Notes are offered for sale in those jurisdictions in the United States, Canada, Europe, Asia and elsewhere where it is legal to make such offers. See “Underwriters”. Listing Application has been made for the Notes to be admitted to the official list of and to trading on the Bourse de Luxembourg, which is the regulated market of the Luxembourg Stock Exchange. Form, Registration and Settlement The Notes will be represented by (i) a fully registered global certificate (the “DTC Global Note”) registered in the name of Cede & Co. as nominee for DTC and (ii) a global certificate in bearer form (the “European Global Note” and, together with the DTC Global Note, the “Global Notes”).The Global Notes will be deposited, until all obligations of the EIB under the Notes are satisfied, with a custodian and common depositary (the “Note Depositary”) for DTC, Euroclear Bank S.A./N.V. and Clearstream Banking, société anonyme.Beneficial interests in the Global Notes will be represented through accounts of financial institutions acting on behalf of the beneficial owners as direct and indirect participants in DTC, Euroclear and Clearstream, Luxembourg.Investors may elect to hold interests in the DTC Global Note through DTC or in the European Global Note through Euroclear or Clearstream, Luxembourg, if they are participants in such systems, or indirectly through organizations that are participants in such systems.Owners of beneficial interests in the Global Notes will not be entitled to have Notes registered in their names and will not receive or be entitled to receive physical delivery of definitive Notes in bearer form.Initial settlement for the Notes will be made in immediately available funds in Japanese yen.See “Book-Entry System”. S-5 Withholding Tax The EIB has been advised that under current United States tax law payments of principal of and interest on the Notes may generally be made by the EIB without withholding or deduction for United States withholding taxes. For further details with respect to this and relevant European tax measures, see under the headings “United States Taxation” and “Directive on Taxation of Savings Income” in the accompanying prospectus. S-6 APPLICATION OF PROCEEDS The net proceeds of ¥99,649,750,000 from the sale of the Notes offered hereby will be used in the general operations of the EIB, including disbursements of loans heretofore or hereafter granted by the EIB. DESCRIPTION OF NOTES The following description of the particular terms of the Notes offered hereby (referred to in the accompanying prospectus as the “Securities”) supplements, and to the extent, if any, inconsistent therewith replaces, the description of the general terms and provisions to the Securities set forth in the accompanying prospectus to which description reference is hereby made. Such descriptions do not purport to be complete and are qualified in their entirety by reference to the Fiscal Agency Agreement and to the form of Global Notes filed by the EIB with the Commission. General The Notes offered hereby will be issued under a Fiscal Agency Agreement dated as of January 24, 2001 (the “Fiscal Agency Agreement”, as described in the accompanying prospectus), between the EIB and Citibank, N.A., as Fiscal Agent (the “Fiscal Agent”).Interest will be paid on the Notes at the rate set forth on the cover page of this prospectus supplement and will be payable semi-annually in arrears in two equal payments on March 20 and September 20 of each year (each, an “Interest Payment Date”), with the initial payment on September 20, 2007, to the holders of such Notes as at the close of business on the 10th calendar day immediately preceding such Interest Payment Date (the “Record Date”).The Record Date may be changed by agreement among EIB, the Fiscal Agent and all applicable securities clearing systems.The Notes will bear interest from May 22, 2007 (short first coupon for the period from and including May 22, 2007 to but excluding September 20, 2007).For the first interest period from and including May 22, 2007 to but excluding September 20, 2007 and whenever else it is necessary to compute any amount of accrued interest in respect of the Notes for a period of less than one full year, other than in respect of regular semi-annual interest payments, interest will be calculated on the basis of the actual number of days in the period and a year of 365 days unadjusted.Thus, the amount for the first interest period for each Note in the denomination of ¥100,000 will be ¥414.The Notes are not subject to any sinking fund or to redemption prior to maturity. Registration or transfer of Notes will be effected without charge to the holders thereof. If an Interest Payment Date or the maturity date is a day on which banking institutions are authorized or obligated by law to close in London, Tokyo, New York or in a place of payment, then payment of principal or interest need not be made on that Interest Payment Date or the maturity date. The EIB may make the required payment on the next succeeding day that is not a day on which banking institutions are authorized or obligated by law to close in London, Tokyo, New York or in the place of payment.The payment will be made with the same force and effect as if made on the Interest Payment Date or maturity date and no additional interest shall accrue for the period from the Interest Payment Date or maturity date to the date of actual payment. Payment of the principal of and interest on the Notes made at the offices of the Fiscal Agent and any paying agent (a “Paying Agent”) shall be subject in all cases to any fiscal or other laws and regulations applicable thereto. Consequently, neither the EIB nor any Paying Agent will make any additional payment in the event of a withholding tax being required in respect of any payment under or in connection with the Notes. Neither the EIB nor any Paying Agent shall be liable to any holders of the Notes or other person for commissions, costs, losses or expenses in relation to or resulting from such payments. In addition to the Notes, the EIB may issue from time to time other series of Securities under the Fiscal Agency Agreement consisting of notes, bonds, debentures or other unsecured evidences of indebtedness. S-7 The Fiscal Agent will be responsible for: · maintaining a record of the aggregate holdings of all outstanding Notes evidenced by the DTC Global Note and the European Global Note; · registering transfers between DTC, on the one hand, and Euroclear or Clearstream, Luxembourg, on the other hand; · ensuring that payments of principal and interest in respect of the Notes received by the Fiscal Agent from the EIB are duly credited to the holders of the Notes; · transmitting to the EIB any notices from the holders of the Notes; · maintaining and promptly updating the respective Schedules to the DTC Global Note and the European Global Note; and · ensuring that the sum of the respective aggregate principal amount shown by the latest entry in the respective Schedules to the DTC Global Note and the European Global Note does not exceed at any one time ¥100,000,000,000. The Notes shall be governed by, and interpreted in accordance with, the laws of the State of New York, except with respect to authorization and execution by the EIB which shall be governed by the Statute of the EIB(the “Statute”) set forth in the Protocol annexed to the Treaty of Rome of March 25, 1957 establishing the European Economic Community, as amended and supplemented from time to time (the “Treaty”). Payment of Principal and Interest The principal of and interest on the Notes will be paid in Japanese yen. The EIB may change or terminate the designation of paying agents from time to time. Payments of principal and interest at such agencies will be subject to applicable laws and regulations, including any withholding or other taxes, and will be effected by check, or, under certain circumstances, by transfer to an existing Japanese yen account maintained by such holder. The EIB will redeem the Notes on September 20, 2012 at 100% of the principal amount plus accrued but unpaid interest to date. The Fiscal Agent is not a trustee for the holders of the Notes and does not have the same responsibilities or duties to act for such holders as would a trustee. The Notes will be sold in denominations of ¥100,000 (subject to a minimum hold of ¥1,000,000) and, in the case of Notes held through DTC, integral multiples thereof. As long as the Notes are admitted to the official list of and to trading on the Bourse de Luxembourg, the EIB will maintain a paying and transfer agent in Luxembourg. Further Issues The EIB may from time to time, without notice to or the consent of the holders of the Notes, create and issue further notes ranking pari passu with the Notes in all respects (or in all respects except for the payment of interest accruing prior to the issue date of such further notes or except for the first payment of interest following the issue date of such further notes) and such further notes shall be consolidated and form a single series with the Notes and shall have the same terms as to status, redemption or otherwise as the Notes. S-8 Notices All notices will be published in English in London in the Financial Times, in New York in The Wall Street Journal (Eastern Edition) and, so long as any of the Notes are listed on the Luxembourg Stock Exchange and the rules of that Exchange so require, on the website of the Luxembourg Stock Exchange at http://www.bourse.lu. If at any time publication in any such newspaper is not practicable, notices will be valid if published in an English language newspaper with general circulation in the respective market regions as determined by the EIB. Any such notice shall be deemed to have been given on the date of such publication or, if published more than once on different dates, on the first date on which publication is made. Regarding the Fiscal Agent Citibank, N.A. will be acting in its capacity as Fiscal Agent through its office located at Citigroup Centre, Canada Square, Canary Wharf, London, E14 5LB, United Kingdom. BOOK-ENTRY SYSTEM The Notes will be represented by the DTC Global Note and the European Global Note. Both the DTC Global Note and the European Global Note will be deposited, until all obligations of the EIB under the Notes are satisfied, with the Note Depositary for DTC, Euroclear Bank S.A./N.V. (the “Euroclear Operator” or “Euroclear”) and Clearstream Banking, société anonyme (“Clearstream, Luxembourg”). Beneficial interests in the Global Notes will be represented through accounts of financial institutions acting on behalf of beneficial owners as direct and indirect participants in DTC, Euroclear and Clearstream, Luxembourg. Upon the issuance of the Global Notes, the EIB expects that the Euroclear Operator, Clearstream, Luxembourg, and DTC will credit on their respective book-entry registration and transfer systems the respective principal amounts of the Notes represented by such Global Notes to the accounts of persons that have accounts with the Euroclear Operator, Clearstream, Luxembourg, or DTC (“participants”), as the case may be. The accounts to be credited shall be designated by the Underwriters. Ownership of beneficial interests in the Global Notes will be limited to participants or persons that may hold interests through participants. The Notes will not be held in definitive form. Ownership of beneficial interests in the Global Notes will be shown on, and the transfer of that ownership will be effected only through, records maintained by the Euroclear Operator, Clearstream, Luxembourg, DTC and direct and indirect participants (with respect to interests of persons other than participants). Owners of beneficial interests in a Global Note (other than participants) will not receive written confirmation from Euroclear, Clearstream, Luxembourg, or DTC of their purchases. Each beneficial owner who is a participant is entitled to receive upon request written confirmation providing details of the transaction as well as periodic statements of its holdings from Euroclear, Clearstream, Luxembourg, and DTC.Each beneficial owner who is not a participant may receive a confirmation from the direct or indirect participant through which such beneficial owner entered into the transaction. The laws of some states of the United States require that certain purchasers of securities take physical delivery of such securities in definitive form. Such limits and such laws may impair the ability to own, transfer or pledge beneficial interests in the Global Notes. Any payment of principal or interest due on the Notes on any interest payment date or at maturity will be made available by the EIB to the Fiscal Agent or any Paying Agent on or before such date. On the respective payment date, the Fiscal Agent and/or any Paying Agent will make such payments to the Euroclear Operator, Clearstream, Luxembourg, and DTC or its nominee, as the case may be, in accordance with arrangements between the Fiscal Agent and/or any Paying Agent and the Euroclear Operator, Clearstream, Luxembourg, and DTC or its nominee. Euroclear, Clearstream, Luxembourg, and DTC or its nominee, upon receipt of any payment of principal or interest, will credit participants’ accounts with payments in amounts proportionate to their respective beneficial interests in the principal amount of the Global Notes as shown on the records of the Euroclear Operator, Clearstream, Luxembourg, and DTC or its nominee. Payments by direct and indirect participants to owners of beneficial interests in the Global Notes held through such direct and indirect participants will be governed by standing instructions and customary practices, as is now the case with securities held for the accounts of customers in bearer form or registeredin “street name”, and will be the responsibility of such participants. Neither the EIB nor the Fiscal Agent nor any Paying Agent will have any responsibility or liability for any aspect of the records relating to or payments made on account of beneficial ownership interests in the Global Note or for maintaining, supervising or reviewing any records relating to such beneficial ownership interests. S-9 So long as a depositary, or its nominee, is the registered owner or holder, as the case may be, of a Global Note, such depositary or such nominee, as the case may be, will be considered the sole owner and holder of the Notes represented by the Global Notes for all purposes of the Notes. Owners of beneficial interests in the Global Notes will not be entitled to have the Notes represented by the Global Notes registered in their names and will not receive or be entitled to receive physical delivery of definitive Notes in bearer form. Accordingly, each person owning a beneficial interest in the Global Notes must rely on the procedures of Euroclear, Clearstream, Luxembourg, and DTC and, if such person is not a participant, on the procedures of the direct or indirect participant through which such person owns its interest, to exercise any rights of a holder of Notes. The Global Notes may not be transferred without the prior written consent of the EIB and except in combination and as a whole by the Note Depositary to another custodian and common depositary for such Global Notes or to a successor of such custodian and common depositary, provided that such subsequent custodian and common depositary or successor, as the case may be, expressly agrees to abide by such restrictions on transfer. DTC has informed the EIB that: DTC is a limited-purpose trust company organized under the New York Banking Law, a “banking organization” within the meaning of the New York Banking Law, a member of the Federal Reserve System, a “clearing corporation” within the meaning of the New York Uniform Commercial Code and a “clearing agency” registered pursuant to the provisions of Section 17A of the U.S. Securities Exchange Act of 1934, as amended.DTC was created to hold securities of its participants and to facilitate the clearance and settlement of securities transactions among its participants in such securities through electronic computerized book-entry transfers and pledges between accounts of the participants, thereby eliminating the need for physical movement of securities certificates. Participants include securities brokers and dealers (including underwriters), banks, trust companies, clearing corporations and certain other organizations, some of whom (and/or their representatives) own DTC. Access to the DTC book-entry system is also available to others, such as banks, brokers, dealers and trust companies that clear through or maintain a custodial relationship with a participant, either directly or indirectly. DTC agrees with and represents to its participants that it will administer its book-entry system in accordance with its rules and by-laws and requirements of law. The Euroclear Operator and Clearstream, Luxembourg have informed the EIB that: the Euroclear Operator and Clearstream, Luxembourg each hold securities for their customers and facilitate the clearance and settlement of securities transactions by electronic book-entry transfer between their respective account holders. The Euroclear Operator and Clearstream, Luxembourg provide various services including safekeeping, administration, clearance and settlement, securities lending and borrowing and related services. The Euroclear Operator and Clearstream, Luxembourg also deal with domestic securities markets in several countries through established depository and custodial relationships. The Euroclear Operator and Clearstream, Luxembourg have established an electronic bridge between their two systems across which their respective participants may settle trades with each other. The Euroclear Operator and Clearstream, Luxembourg, are indirect participants in DTC. The Euroclear Operator and Clearstream, Luxembourg participants are investment banks, securities brokers and dealers, banks, central banks, supranationals, custodians, investment managers, corporations, trust companies and certain other organizations. Indirect access to the Euroclear Operator and Clearstream, Luxembourg is available to other institutions which clear through or maintain a custodial relationship with any other securities intermediary that holds a book-entry interest in the securities through one or more securities intermediaries standing between such other securities intermediary and the Euroclear Operator or Clearstream, Luxembourg. S-10 The following arrangements will apply to the Notes: Initial settlement for the Notes will be made in immediately available Japanese yen funds (i.e., for value on the date of delivery of the Notes). Investors electing to hold their Notes through DTC will follow the settlement practices of DTC applicable to U.S. corporate debt obligations. The securities custody accounts of investors will be credited with their holdings on the settlement date against payment in same-day funds within DTC, if such payment is effected in U.S. dollars, or, if such payment is not effected in U.S. dollars, free of payment (in such case, separate payment arrangements outside of DTC are required to be made). Investors electing to hold their Notes through Euroclear or Clearstream, Luxembourg accounts will follow the settlement procedures applicable to conventional eurobonds. Beneficial interests in the Global Notes will be represented, and transfers of such beneficial interests will be effected, through book-entry accounts of financial institutions acting on behalf of beneficial owners as direct and indirect participants in Euroclear, Clearstream, Luxembourg, or DTC. Investors may elect to hold interests in the Notes through Euroclear, Clearstream, Luxembourg, or DTC, if they are participants in such systems, or indirectly through organizations which are direct or indirect participants in such systems. Trading between Euroclear and/or Clearstream, Luxembourg Accountholders.Secondary market sales of book-entry interests in the Notes held through Euroclear or Clearstream, Luxembourg to purchasers of book-entry interests in the Notes through Euroclear or Clearstream, Luxembourg will be conducted in accordance with the normal joint rules and operating procedures of Euroclear and Clearstream, Luxembourg and will be settled using the procedures applicable to conventional eurobonds. Trading between DTC Participants.Secondary market sales of book-entry interests in the Notes between DTC participants will occur in the ordinary way in accordance with DTC rules and will be settled using the procedures applicable to United States corporate debt obligations in DTC’s Same Day Funds Settlement System. Trading between DTC Seller and Euroclear or Clearstream, Luxembourg Purchaser. When book entry interests in the Notes are to be transferred from the account of a DTC participant holding a beneficial interest in a DTC Global Note to the account of a Euroclear or Clearstream, Luxembourg accountholder wishing to purchase a beneficial interest in any European Global Note, the DTC participant will deliver instructions for delivery to the relevant Euroclear or Clearstream, Luxembourg accountholder to DTC by 12:00 noon New York City time, on the settlement date.On the settlement date, the Note Depositary, or any successor custodian and common depositary, will instruct the Fiscal Agent to (i) decrease the amount of Notes evidenced by the DTC Global Note, (ii) increase the amount of Notes evidenced by the European Global Note and (iii) advise the Registrar accordingly.Book entry interests will be delivered to the Euroclear Operator or Clearstream, Luxembourg, as the case may be, for credit to the relevant accountholder on the first business day following the settlement date. The Record Date for payment of interest shall be determined in the manner set forth above under “Description of Notes”. Trading between Euroclear or Clearstream, Luxembourg Seller and DTC Purchaser. When book entry interests in the Notes are to be transferred from the account of a Euroclear or Clearstream, Luxembourg accountholder to the account of a DTC participant wishing to purchase a beneficial interest in a DTC Global Note, the Euroclear or Clearstream, Luxembourg participant must send delivery instructions to the Euroclear Operator and to Clearstream, Luxembourg by 7:45 p.m. Luxembourg time, one business day prior to the settlement date. The Euroclear Operator or Clearstream, Luxembourg, as the case may be, will in turn transmit appropriate instructions to the Note Depositary, or any successor custodian and common depositary, and the Fiscal Agent to arrange delivery to the DTC participant on the settlement date. On the settlement date, the Note Depositary, or any successor custodian and common depositary, will (i) deliver such book entry interests in the Notes to the relevant account of the DTC participant, (ii) instruct the Fiscal Agent to decrease the amount of Notes evidenced by the European Global Note and to increase the amount of Notes evidenced by the DTC Global Note and (iii) advise the Registrar accordingly.The Record Date for payment of interest will be determined in the manner set forth above under “Description of Notes”. S-11 Although the foregoing sets out the procedures of the Euroclear Operator, Clearstream, Luxembourg, and DTC in order to facilitate the transfers of interests in the Notes among participants of Euroclear, Clearstream, Luxembourg, and DTC, none of the Euroclear Operator, Clearstream, Luxembourg or DTC is under any obligation to perform or continue to perform such procedures and such procedures may be discontinued at any time. None of the EIB, any agent or manager or any affiliate of any of the above, or any person by whom any of the above is controlled for the purposes of the U.S. Securities Act of 1933, as amended, will have any responsibility for the performance by the Euroclear Operator, Clearstream, Luxembourg, DTC or their respective direct or indirect participants or accountholders or their respective obligations under the rules and procedures governing their operations or for the sufficiency for any purpose of the arrangements described above. CURRENCY CONVERSIONS Notwithstanding the payment provisions described under “Description of Notes” and “Book-Entry System” above, investors who hold beneficial interests in the Notes, directly or indirectly, through DTC will be paid in U.S. dollars converted from such payments in Japanese yen by the Fiscal Agent, unless a registered holder, on behalf of any such owner of beneficial interests, elects to receive payments in Japanese yen outside DTC. All costs of conversion, if any, will be borne by holders of beneficial interests in the DTC Global Note receiving U.S. dollar payments by deduction from those payments. The U.S. dollar amount of any payment of principal or interest to be received by such a registered holder not electing to receive payments in Japanese yen, as the case may be, will be based on the Fiscal Agent’s bid quotation on the Business Day (as defined below) immediately preceding the applicable payment date, for the purchase of U.S. dollars with Japanese yen, for settlement on such payment date. If this bid quotation is not available, all such payments will be made in Japanese yen outside DTC. As long as Notes continue to be represented by the DTC Global Note, Japanese yen converted into U.S. dollars will be paid to Cede & Co. for payment to participants in DTC (each a “DTC Participant”) in accordance with customary procedures established from time to time by DTC. An owner of a beneficial interest in the DTC Global Note may receive payment in respect of principal of or interest on the Notes in Japanese yen, by notifying the DTC Participant through which its beneficial interest in the DTC Global Note is held on or prior to the Record Date of (i) such investor’s election to receive such payment in Japanese yen and (ii) wire transfer instructions to an account entitled to receive the relevant payment. The DTC Participant must notify DTC of such election and wire transfer instructions within the applicable time frame set by DTC which the DTC Participant must make itself knowledgeable of as it may change from time to time. DTC will notify the Fiscal Agent of such election and wire transfer instructions prior to the payment of principal or interest. If complete instructions are received by the DTC Participant and forwarded by the DTC Participant to DTC and by DTC to the Fiscal Agent within the applicable time frame set by DTC, the investor will receive payment in Japanese yen, outside DTC; otherwise only U.S. dollar payments will be made by the Fiscal Agent to holders of beneficial interests in the DTC Global Note. All costs of such payment by wire transfer will be borne by registered holders receiving such payments by deduction from such payments. A “Business Day” means a day all banking institutions areopen for businessin New Yorkand London. Investors may be subject to foreign exchange risks as to payments of principal and interest that may have important economic and tax consequences to them. For further information as to such consequences, see “Currency Conversions and Foreign Exchange Risks” in the accompanying prospectus. S-12 UNDERWRITERS Under the terms and subject to the conditions set forth in the underwriting agreement dated May11, 2007 (the “Tranche A Notes Underwriting Agreement”) and in the underwriting agreement dated May 14, 2007 (the “Tranche B Notes Underwriting Agreement” and together with the Tranche A Notes Underwriting Agreement, the “Underwriting Agreements”), the underwriters named below (the “Underwriters”) have severally agreed to purchase, and the EIB has agreed to sell to them, severally, the respective principal amount of the Notes set forth opposite their respective names in the table below: Name Principal Amount of Tranche A Notes Principal Amount of Tranche B Notes Citigroup Global Markets Limited ¥24,500,000,000 ¥8,140,000,000 Mitsubishi UFJ Securities International plc 24,500,000,000 8,100,000,000 UBS Limited 24,000,000,000 8,100,000,000 Daiwa Securities SMBC Europe Limited 500,000,000 165,000,000 Merrill Lynch International 500,000,000 165,000,000 Morgan Stanley & Co. International plc 500,000,000 165,000,000 Nomura International plc 500,000,000 165,000,000 ¥75,000,000,000 ¥25,000,000,000 The Underwriting Agreements provide that the obligations of the Underwriters to pay for and accept delivery of the Notes are subject to, among other things, the approval of certain legal matters by their counsel and certain other conditions. The Underwriters are obligated to take and pay for all the Notes if any are taken. The Underwriters propose initially to offer the Tranche A Notes to the public at the public offering price set forth on the cover page of this prospectus supplement and the Tranche B Notes to the public at the public offering price set forth on the cover page of this prospectus supplement and to certain dealers at the public offering prices less a concession not in excess of 0.05% of the principal amount of the Notes. In order to facilitate the offering of the Notes, Citigroup Global Markets Limited (or any person acting for it) as lead stabilization agent (the “Lead Stabilization Agent”) may over-allot the Notes (provided that the aggregate principal amount of the Notes allotted does not exceed 105% of the aggregate principal amount of the Notes) or effect transactions with a view to supporting the market price of the Notes at a level higher than that which might otherwise prevail.However, there is no assurance that the Lead Stabilization Agent (or any person acting for it) will undertake stabilization action.Any stabilization action may begin on or after the date on which adequate public disclosure of the terms of the offer of the Notes is made and, if begun, may be ended at any time, but it must end no later than the earlier of 30 days after the issue date of the Notes and 60 days after the date of allotment of the Notes. Certain of the Underwriters and their affiliates engage in transactions with, and perform services for, the EIB in the ordinary course of business and have engaged, and may in the future engage, in commercial banking and investment transactions with the EIB. The Notes are offered for sale in those jurisdictions in the United States, Canada, Europe, Asia and elsewhere where it is lawful to make such offers. Each of the Underwriters has represented and agreed that it and each of its affiliates has not and will not offer, sell or deliver any of the Notes directly or indirectly, or distribute this prospectus supplement or the prospectus or any other offering material relating to the Notes, in or from any jurisdiction except under circumstances that will result in compliance with the applicable laws and regulations thereof and that will not impose any obligations on the EIB except as set forth in the Underwriting Agreements. S-13 In particular, each Underwriter has represented and agreed that: (i) it and each of its affiliates has only communicated or caused to be communicated and will only communicate or cause to be communicated any invitation or inducement to engage in investment activity (within the meaning of section 21 of the Financial Services and Markets Act 2000 (the “FSMA”)) received by it in connection with the issue or sale of any Notes in circumstances in which section 21(1) of the FSMA does not apply to the EIB; (ii) it and each of its affiliates has complied and will comply with all applicable provisions of the FSMA with respect to anything done by it in relation to any Notes in, from or otherwise involving the United Kingdom; (iii) the Notes have not been and will not be qualified for sale under the securities laws of Canada or any province or territory thereof; (iv) it and each of its affiliates has not offered or sold, and will not offer or sell, any Notes, directly or indirectly, in Canada or to, or for the benefit of, any resident thereof, except pursuant to available exemptions from applicable Canadian provincial and territorial laws; and (v) the Notes have not been and will not be registered under the Securities and Exchange Law of Japan and it and each of its affiliates has not offered or sold, and will not offer or sell, any Notes, directly or indirectly, in Japan or to any Japanese person or to others, for re-offering or re-sale, directly or indirectly, in Japan or to any Japanese person, except pursuant to an exemption from the registration requirements of the Securities and Exchange Law of Japan and otherwise in compliance with the Securities and Exchange Law of Japan and the other relevant laws, regulations and guidelines of Japan. For purposes of this paragraph, “Japanese person” shall mean any person resident in Japan, including any corporation or other entity organized under the laws of Japan. Purchasers of the Notes may be required to pay stamp taxes and other charges in accordance with the laws and practices of the country of purchase in addition to the issue price set forth on the cover page hereof. Expenses associated with this offering are estimated to be $125,000. The EIB has agreed to indemnify the Underwriters against certain liabilities, including liabilities under the U.S. Securities Act of 1933, as amended. It is expected that delivery of the Notes will be made against payment therefor on or about May 22, 2007. Trades of securities in the secondary markets generally are required to settle in three business days, referred to as T+3, unless the parties to the trade agree otherwise. Accordingly, by virtue of the fact that the initial delivery of the Notes will not be made on a T+3 basis, investors who wish to trade the Notes before a final settlement will be required to specify an alternative settlement cycle at the time of any such trade to prevent a failed settlement. UNITED STATES TAXATION General This section summarizes the material U.S. tax consequences to holders of Notes.It represents the views of our counsel, Cravath, Swaine &
